Citation Nr: 1010679	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for ulnar nerve pathology of the right elbow.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
March 1970 and from April 1973 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, continuing a 30 percent disability 
evaluation for ulnar nerve pathology of the right elbow.  In 
November 2006, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in April 2007.

In August 2008, the Veteran presented sworn testimony during 
a Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

An October 2007 letter from the Veteran's treating 
chiropractor, Dr. K. A. L., indicated that the Veteran 
experienced pain in his neck, right shoulder, right elbow, 
and right hand, which Dr. K. A. L. attributed to the 
Veteran's service-connected disabilities.  Thus, the issues 
of a neck disability, on a secondary basis, and a right 
shoulder disability, on a secondary basis, have been raised 
by the record.  However, these issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.




REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for ulnar nerve pathology of the right elbow.

In October 2007, the Veteran submitted a complete and signed 
release of information (VA Form 21-4142) for Liston 
Chiropractic Health and Wellness for treatment records, dated 
from March 2006 through October 2007 and relating to his 
ulnar nerve pathology and pain.  However, there is no 
evidence in the claims file to indicate that the RO attempted 
to obtain any treatment records from Liston Chiropractic 
Health and Wellness.  Although the claims file includes an 
October 2007 letter from Dr. K. A. L. of Liston Chiropractic 
Health and Wellness, the letter was received the same day as 
the release and does not appear to be in response to any 
efforts on the part of the RO to obtain the identified 
treatment records.  VA has an obligation under the Veterans 
Claims Assistance Act of 2000 to make a reasonable effort to 
obtain identified private treatment records.  See 38 C.F.R. 
§ 3.159(c)(1) (2009).  As such, the claim must be remanded to 
attempt to obtain the identified chiropractic records.

Additionally, an October 2005 VA treatment record indicates 
that the Veteran was referred to fee-based physical therapy 
following surgery for his right shoulder.  However, the 
claims file is also absent of any fee basis physical therapy 
treatment records.  As these treatment records may contain 
relevant information as to the right elbow, the RO should 
attempt to obtain them.  See 38 C.F.R. § 3.159(c)(1) (2009).

Additionally, as the case is being remanded, the Veteran 
should be afforded a new VA examination.  A review of the 
claims file indicates that the Veteran was most recently 
examined in April 2007, in connection with his claim of 
entitlement to a rating in excess of 20 percent for residuals 
of a right hand fracture.  The examination report discussed 
the Veteran's right elbow disability in relation to the right 
hand disability.  The Veteran was most recently examined in 
connection with 


his claim of entitlement to a rating in excess of 30 percent 
for ulnar nerve pathology of the right elbow in August 2005.  
At the Veteran's August 2008 Travel Board hearing, the 
Veteran's representative requested that the Veteran be 
afforded a new VA examination, stating that he had not been 
examined since August 2005.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  Although the more 
recent April 2007 VA examination does address the right elbow 
disability, the Board finds that a new VA examination is 
warranted to determine the current state of the Veteran's 
ulnar nerve pathology of the right elbow.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Pittsburgh VA Medical Center, covering 
the period from March 30, 2007, to the 
present, and relating to the right elbow 
or ulnar nerve pathology, should be 
obtained and added to the claims folder.

2.  The RO/AMC should attempt to obtain 
copies of any treatment records for the 
Veteran's ulnar nerve pathology of the 
right elbow from Liston Chiropractic 
Health and Wellness.  Obtain a new release 
from the Veteran as necessary.

3.  The RO/AMC should attempt to obtain 
any private physical therapy treatment 
records that are relevant to the Veteran's 
right elbow.  Obtain a release from the 
Veteran as necessary.

4.  Following completion of the above, the 
Veteran should be scheduled for a VA 
compensation examination with an 
appropriate expert in order to determine 
the severity of his ulnar nerve pathology 
of the right elbow.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  The 
examination report should reflect that 
such a review of the medical evidence was 
conducted.  All indicated studies should 
be completed.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to a 
disability rating in excess of 30 percent 
for ulnar nerve pathology of the right 
elbow should be readjudicated.  If less 
than the maximum disability rating 
possible (60 percent) is assigned, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

